Citation Nr: 1202853	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-32 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include cellulitis, a focal immune compromise condition, and a lymphatic disorder, secondary to the appellant's service-connected squamous cell carcinoma removal on the left medial calf.

2.  Entitlement to an evaluation in excess of 20 percent for fibromyalgia, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air Force and Air Force Reserve from February 1981 to October 2003.  He also had reserve service through fiscal year 2011.  

This appeal to the Board of Veterans Appeals, hereinafter the Board, arises from rating decisions of December 2008 and February 2011 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant presented testimony only on the issue of entitlement to service connection before the Board via a videoconference hearing in September 2011; a transcript of that hearing was produced and has been included in the claims folder for review. 

Because the appellant filed a notice of disagreement to the RO's February 2011 rating action concerning the disability rating that was assigned, since the RO failed to issue to him a correct Statement of the Case on the issue, the matter remains pending and in appellate status until the benefit sought on appeal is granted, or a Board Decision resolves the appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999). As of this date, and as noted below, the appellant has not been sent a correct statement of the case with respect to the issue of entitlement to an evaluation in excess of 20 percent for fibromyalgia, and the remand action below addresses this item.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in above, the appellant has expressed disagreement with the disability rating that has been assigned for his service-connected fibromyalgia.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Secondly, the appellant claims that he now suffers from a skin disability, to include cellulitis, a focal immune compromise condition, and a lymphatic disorder, secondary to the appellant's service-connected squamous cell carcinoma removal on the left medial calf.  During his testimony before the Board, the appellant described the symptoms and manifestations he experiences along with the location of the condition.  He further testified that it was his belief that the condition was related to or secondary to the surgery he endured for the removal of squamous cell carcinoma located in the left medial calf while he was on active duty.  To support his assertions, he has pointed to various service medical records which have confirmed the presence of a skin condition, of some type, on the left lower appendage.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the appellant's service medical records show treatment for a skin condition that might be diagnosed as cellulitis or a lymphatic condition or a focal immune compromise condition.  The evidence further suggests that this condition has begun in the area of the body in which the appellant underwent surgery while on active duty.  The appellant has asserted that the condition he now suffers therefrom began while the appellant was on active duty, and more specifically that the condition is secondary to a service-connected disorder.  As such, in accordance with McLendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining VA endocrinology and dermatology examinations along with an etiological opinion.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the various issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal. 

2.  The appellant has filed a notice of disagreement concerning the issue of entitlement to an increased evaluation for fibromyalgia, currently rated as 20 percent disabling, on appeal from an initial grant of service connection.  Such a notice of disagreement was submitted in May 2011.  Although the appellant submitted the notice of disagreement, the RO did not recognize the notice of disagreement with respect to the rating decision that was issued in February 2011.  In that action, the RO granted service connection for fibromyalgia and assigned a 10 percent disability rating.  Said rating was later increased to a 20 percent disability rating but this is not the highest disability rating that is available pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 5025.  As such, the claim remains on appeal.  See Jones v. Shinseki, 619 F. 3d 1368 (Fed. Cir. 2010) (where a notice of disagreement is filed and no statement of the case (or an incorrect statement of the case) is issued, the claim is resolved by a later appellant adjudication of the subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar); Manlincon v. West, 12 Vet. App. 238 (1999). 

As such, the AMC/RO should issue a statement of the case with respect to this issue.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the appellant and his accredited representative the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

3.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since January 2008 for the disability, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facilities at Pensacola Naval Air Station, Pensacola, Florida).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

4.  The AMC/RO should arrange for dermatology and endocrinology examinations of the condition that is currently on appeal.  The examinations must be performed by medical doctors; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  Moreover, the examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The doctors should examine the appellant's left lower appendage in order to identify whether the appellant is now suffering from a skin disability, to include cellulitis, a focal immune compromise condition, and a lymphatic disorder, secondary to the appellant's service-connected squamous cell carcinoma removal on the left medial calf.  Any appropriate laboratory testing should be accomplished in order to obtain a definitive diagnosis of the claimed disorder.  

Each examiner should express an opinion as to whether the appellant now suffers from any of the claimed disabilities, and if he does, the examiner should also opine as to whether the current disability at least as likely as not began in or is related to the appellant's military service or any incidents therein, or whether any of the disabilities are secondary to the removal of the squamous cell carcinoma of the lower left extremity.  

It would be helpful if the examiners would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it is to find against it.

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  Again, if further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the appropriate examiner concludes that the appellant's claimed disorder is not service-related or not secondary to a service-connected disability, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

5.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

6.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



